Title: To James Madison from William Tatham, 26 March 1814
From: Tatham, William
To: Madison, James


        
          To the President of the United States; the honorable the Vice President and President of the Senate; the honorable the Speaker of the House of Representatives; each and every member of Congress; the honorable Secretaries, heads of departments, their respective clerks, the post-master general, every general and other officer in the army, every intelligent citizen in the United States:
          High respect and caution against the intrigues of your enemies!
        
       
        
          Gentlemen,
          March 26, 1814.
        
        I HAVE served you faithfully, and voluntarily forty-five years, without being paid for three; my accumulation of public acquisitions is an occular testimony that my time has not been misapplied. I have possessed the public and private confidence of many of those great and good men, who are gone to receive the reward of a well spent life, by which the living profit, in liberty and comfort: I am still esteemed by my remaining cotemporaries

who have intimately known me. Blessed with a good constitution, I am flattered with a continuation of health and of powers which are likely to continue my activity beyond that of most men of my years; and I persuade myself that my life will continue to be an useful one to the community. I have only to ask young men, who know me not personally, to become acquainted with the TRUTH before they form conclusions, otherwise rash and uncertain.
        I am prompted to this general address by the intimations of friends, that assassinating whispers are doing me private mischiefs among the honorable members of the Legislature, while I am occupied in public labors which demand my time and industry; that I am represented to be a public defaulter; that it is muttered “that it is time enough to countenance my application to Congress when the public monies in my hands are accounted for;” that I have obtained information from others which I have represented to be my own surveys of the maritime frontier, and imposed on Congress; and have, in short, practiced many frauds on my fellow citizens, even to that of being an officer in the service of their enemies!
        Upon these points, gentlemen, I take issue with the whole world; I bid mankind defiance! There is no instance in your archives of my ever taking possession of your monies, in any way, to admit of my being a defaulter; and the assertion is a bare-faced falshood, which my lawyers will attend to, as well as to replacing to me the ill-gotten wealth accumulated by men whose ingratitude has rewarded my confidence with pirating my ingenuity and pilfering my rights.
        I have deposited actual surveys, made by myself and others, at the Senate chamber, which will bear investigation. The intention is to discharge a public trust confided to me, by preventing the nefarious practice of individual speculation and intrigue, from cajoling the Legislature, and thereby subverting the means of our defence and prosperity, to the advantage of our enemies.
        If any gentleman wishes to know my conduct in Europe, against which, I am told, sneaking, base, and ignorant insinuations have been levelled, let him ask doctor Dangerfield, of Alexandria, and other citizens of the United States who were in London at the same period. Let him refer to the honorable Rufus King, and the honorable James Monroe, our then ministers at that court; or examine the testimonials of the latter printed in a report on my case before the House of Representatives, April 1, 1806.
        I hope it will now be understood that I publicly assert the falshood of all such charges or insinuations against me. I bid defiance to all investigation or censure thereon; I am present to answer, being a housekeeper nearly opposite the Church on F street, Washington, near the treasury of the United States; where I am, at all times, happy to see my friends, and prepared to meet all who thus aberrate from the truth.
        
          William Tatham.
        
       